MESKILL, Circuit Judge,
dissenting:
Because I believe that the Tyler Commission was an independent, non-prosecutorial entity that was properly subject to subpoena under Fed.R.Crim.P. 17(c), and because I do not believe that Judge Keenan abused his discretion in ruling on the motion to quash the subpoena involved in this case, I respectfully dissent.
Before considering whether Judge Keenan properly ordered the Department of Investigation (DOI) to produce certain Tyler Commission documents pursuant to Rule 17(c), we must first consider the threshold question of whether the materials produced by that Commission were in fact part of a joint state-federal prosecution of the criminal defendants in this case. If they were, then the Commission’s documents would not be subject to subpoena under Rule 17(c) and any discovery by Judge Gabel would be limited to that allowed by Fed.R.Crim.P. 16 and the Jencks Act, 18 U.S.C. § 3500 (1982). See, e.g., Bowman Dairy Co. v. United States, 341 U.S. 214, 218-20, 71 S.Ct. 675, 677-79, 95 L.Ed. 879 (1951) (Rule 16); In re United States of America, 834 F.2d 283, 286 (2d Cir.1987) (Jencks Act); United States v. Covello, 410 F.2d 536, 543 & n. 10 (2d Cir.) (Jencks Act), cert. denied, 396 U.S. 879, 90 S.Ct. 150, 24 L.Ed.2d 136 (1969). If, on the other hand, the Tyler Commission is viewed as a third party properly subject to subpoena under Rule 17(c), cf. Bowman, 341 U.S. at 220-21, 71 S.Ct. at *487679, then we should only disturb Judge Keenan’s treatment of the motion to quash in this case if it were an abuse of discretion, see United States v. Nixon, 418 U.S. 683, 702, 94 S.Ct. 3090, 3104, 41 L.Ed.2d 1039 (1974).
I am not persuaded by the majority’s argument that the Tyler Commission was so inextricably linked with the criminal investigation and prosecution in this case that its documents cannot be reached through a Rule 17(c) subpoena duces te-cum. In fact, the circumstances surrounding the creation of the Commission convince me that it was intended solely as an independent, civil, factfinding body that would advise the Mayor of the City of New York on a personnel matter. Mayor Koch instructed Judge Tyler to
investigate the circumstances and substantive issues in the context of which New York City Cultural Affairs Commissioner Bess Myerson availed herself of her Fifth Amendment privilege before a Federal grand jury, and which might in any way involve the discharge of Commissioner Myerson’s official duties and any other matters reasonably related thereto.
App. at 43. The Mayor further instructed Judge Tyler that he would have “broad investigative powers and [shall] prepare a written report of [his] findings and conclusions.” Id. Nowhere in the letter appointing Judge Tyler was there any mention of the Commission’s considering or initiating criminal charges. This is not surprising, since the Mayor, if he desired to take such steps, could simply have referred the matter to the DOI or to some other public agency that typically performs such prose-cutorial functions.
The Tyler Commission, it seems to me, was created for one purpose: to give the Mayor an independent body, headed by a respected former judge, to advise him on a sensitive and widely publicized matter involving allegations of wrongdoing by a well known figure in his administration. The Mayor had an understandable and proper political purpose. Even Judge Tyler acknowledged that “the focus of the investigation was on whether [Bess] Myerson should continue in office.” See id. at 139. Yet now, having reaped the political benefits inherent in the creation of such an independent entity, the City, through the DOI, claims that the Tyler Commission was really part of the criminal investigation all along. I simply do not believe that the City can have it both ways. Having chosen to create a separate, investigative body to help resolve an essentially political dilemma, the City should live with the consequences of that decision.
The DOI and the májority both make much of Judge Tyler’s understanding from the outset that the members of the Commission were obligated to forward any evidence of criminal wrongdoing to prosecutors. But, that is an obligation of every citizen. See, e.g., Roberts v. United States, 445 U.S. 552, 557-58, 100 S.Ct. 1358, 1362-63, 63 L.Ed.2d 622 (1980). It certainly does not arise from any terms of the document creating the Commission. In Judge Tyler’s own view, it emanated from section 803(c) of Chapter 34 of the Charter of the City of New York. See App. at 139. That provision obligates the DOI itself to forward any evidence of criminal conduct discovered in the course of a routine investigation to “the appropriate prosecuting attorney.” Judge Tyler undoubtedly viewed himself and his Commission as subject to this provision by virtue of the Commission members’ designation as special DOI agents for purposes of their probe. But it is undisputed that the Commission members were made DOI agents simply to provide them with the power of compulsory process. See In re Department of Investigation of the City of New York, 851 F.2d 65, 66 (2d Cir.1988) (DOI I). Moreover, they were given that power only so that they could “ ‘conduct[ ] the investigation directed by the Mayor ... into matters which related or may relate to the office, standards, duties and actions of Bess Myerson as Cultural Affairs Commissioner....’” Id.
Thus, the mere sense of obligation to forward any evidence of criminality to the appropriate authorities does not by itself bolster the majority’s argument that the Tyler Commission was part and parcel of the criminal prosecution in this case. If anything, it only clarifies that the Tyler Commission was acting outside the scope *488of the joint, pre-existing criminal investigation being conducted by the DOI and federal authorities, see id., and that the Commission did not possess any power in its own right to initiate a criminal prosecution. Moreover, the Commission was not made privy to the secret proceedings of the ongoing federal grand jury investigation. See id. Again, that fact only serves, in my judgment, to indicate that the Tyler Commission was acting outside of and separate from the criminal prosecution.
We have clearly held that “in the absence of a joint federal-state investigation,” documents generated and held by state law enforcement officials are not subject to the Jencks Act. United States v. Paternina-Vergara, 749 F.2d 993, 997 (2d Cir.1984), cert. denied, 469 U.S. 1217, 105 S.Ct. 1197, 84 L.Ed.2d 342 (1985). See also United States v. Bermudez, 526 F.2d 89, 100 & n. 9 (2d Cir.1975), cert. denied, 425 U.S. 970, 96 S.Ct. 2166, 48 L.Ed.2d 793 (1976). Here, although the DOI clearly was cooperating with the federal prosecutors, see DOI I, 851 F.2d at 66, I do not believe that the Tyler Commission properly was. Therefore, I do not believe that documents independently produced by the Commission as part of its separate, non-prosecutorial mission are subject to the strictures of the Jencks Act. Moreover, for the same reasons, I do not believe that criminal defendants seeking to reach documents independently produced by the Tyler Commission should be subject to the limited discovery provisions of Fed. R.Crim.P. 16. Rather, documents produced by the Tyler Commission, which the prosecution subsequently “obtained ... by solicitation or voluntarily from [a] third p[arty, would be] subject to subpoena [under Fed. R.Crim.P. 17(c) ].” See Bowman, 341 U.S. at 221, 71 S.Ct. at 679.
Having concluded that documents produced by the Tyler Commission were subject to subpoena under Rule 17(c), I have little trouble concluding that Judge Keenan did not abuse his discretion in his treatment of the government’s motion to quash. Judge Keenan conducted an in camera review of the documentation sought and decided on an individualized basis that certain materials could be reached through the subpoena and that other materials could not. In some instances, he concluded that documents were protected by privileges; in other cases, he concluded that certain material would not be properly subject to the Rule 17(c) subpoena under the standards enunciated in United States v. Nixon, 418 U.S. at 699-700, 94 S.Ct. at 3103. As for the remainder of the material, Judge Keenan concluded that it met all of the necessary Nixon criteria. In this regard, Judge Keenan adopted an admittedly “liberal” view of the requirement that such material be “evidentiary and relevant.” See App. at 12. Given Judge Keenan’s familiarity with the facts at issue in the case and given his interest in avoiding unnecessary delays during trial if voluminous documents were not obtained by the defendants until that time, I believe that he was acting well within his discretion. See Nixon, 418 U.S. at 699-702, 94 S.Ct. at 3103-05. Judge Keenan decided that a failure to provide Judge Gabel with pretrial access to many of these documents could “ ‘tend to unreasonably delay the trial.’ ” App. at 11 (quoting Nixon, 418 U.S. at 699, 94 S.Ct. at 3103).
I would affirm the contempt order of the district court.